In an action to recover damages for the defendants’ refusal to consent to an assignment of a commercial lease, the plaintiffs appeal from an order of the Supreme Court, Westchester County (Buell, J.), entered June 22, 1988, which granted the defendants’ motion pursuant to CPLR 3211 (a) (1) and (7) to dismiss the complaint.
*654Ordered that the order is affirmed, with costs.
Recognizing the need to protect a landlord’s substantial interest in controlling the assignability of leases, it is the well-established law of this State that in the absence of a clause prohibiting the unreasonable withholding of consent, a landlord may refuse to consent to the assignment of a lease which contains an express restriction against assignment without the landlord’s consent (see, Mann Theatres Corp. v Mid-Island Shopping Plaza Co., 62 NY2d 930, affg 94 AD2d 466, 470-471; Dress Shirt Sales v Hotel Martinique Assocs., 12 NY2d 339). The lease between the parties herein restricts assignment without the landlord’s prior consent and has no clause requiring that consent not be unreasonably withheld. Thus, as a matter of law, the defendants may refuse their consent to the proposed assignment.
We have reviewed the plaintiffs’ remaining contentions and find them to be without merit. Lawrence, J. P., Rubin, Eiber and Balletta, JJ., concur.